

114 S375 IS: Small Brewer Reinvestment and Expanding Workforce Act
U.S. Senate
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 375IN THE SENATE OF THE UNITED STATESFebruary 4, 2015Mr. Cardin (for himself, Ms. Collins, Ms. Baldwin, Mr. Cochran, Mr. Blumenthal, Mr. Kirk, Mr. Carper, Ms. Murkowski, Mr. Casey, Mr. Portman, Ms. Cantwell, Mr. Coons, Mr. Heinrich, Ms. Hirono, Mr. King, Mr. Leahy, Mr. Markey, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Murphy, Mr. Sanders, Mr. Schumer, Mr. Wyden, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a reduced rate of excise tax on beer produced
 domestically by certain qualifying producers.1.Short titleThis Act may be cited as the Small Brewer Reinvestment and Expanding Workforce Act or as the Small BREW Act.2.Reduced rate of excise tax on beer produced domestically by certain qualifying producers(a)In generalParagraph (2) of section 5051(a) of the Internal Revenue Code of 1986 is amended—(1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively, and(2)by striking subparagraph (A) and inserting the following new subparagraphs:(A)In generalIn the case of a brewer who produces not more than 6,000,000 barrels of beer during the calendar year, the per barrel rate of tax imposed by this section shall be—(i)$3.50 on the first 60,000 qualified barrels of production, and(ii)$16 on the first 1,940,000 qualified barrels of production to which clause (i) does not apply.(B)Qualified barrels of productionFor purposes of this paragraph, the term qualified barrels of production means, with respect to any brewer for any calendar year, the number of barrels of beer which are removed in such year for consumption or sale and which have been brewed or produced by such brewer at qualified breweries in the United States..(b)Conforming amendments(1)Subparagraph (C) of section 5051(a)(2) of such Code, as redesignated by this section, is amended—(A)by striking 2,000,000 barrel quantity and inserting 6,000,000 barrel quantity, and(B)by striking 60,000 barrel quantity and inserting 60,000 and 1,940,000 barrel quantities.(2)Subparagraph (D) of such section, as so redesignated, is amended by striking 2,000,000 barrels and inserting 6,000,000 barrels.(c)Effective dateThe amendments made by this section shall apply to beer removed during calendar years beginning after the date of the enactment of this Act.